1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    ABEL P. REYES,                                     Case No. 1:16-cv-00586-DAD-JLT (PC)
12                        Plaintiff,
13           v.                                          ORDER SETTING SETTLEMENT
                                                         CONFERENCE
14    FLORES, et al.,
                                                         (Doc. 50)
15                        Defendants.
16

17          On October 1, 2018, plaintiff filed a motion to set a settlement conference. (Doc. 50.) On

18   October 2, 2018, Defendant filed a request for a Court Supervised Settlement Conference. (Doc.

19   51.) The Court has determined that this case will benefit from a settlement conference.

20   Therefore, this case will be referred to Magistrate Judge Sheila K. Oberto to conduct a settlement

21   conference at the U. S. District Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom

22   #7 on February 28, 2019 at 10:00 a.m. Thus, the Court ORDERS:

23          1. Plaintiff’s motion for a settlement conference is granted and this case is set for a

24                settlement conference before Magistrate Judge Sheila K. Oberto on February 28, 2019,

25                at 10:00 a.m. at the U. S. District Court, 2500 Tulare Street, Fresno, California 93721

26                in Courtroom #7;

27          2. A representative with authority to negotiate and enter into settlement terms shall

28
                                                        1
1       attend in person.

2    3. Those in attendance must be prepared to discuss the claims, defenses and damages.

3       The failure of any counsel, party or authorized person subject to this order to appear in

4       person may result in the imposition of sanctions. In addition, the conference will not

5       proceed and will be reset to another date.

6    4. Defendant shall provide a confidential settlement statement to the following email

7       address: skoorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

8       statement to U.S. District Court, 2500 Tulare Street, Fresno, California 93721,

9       “Attention: Magistrate Judge Sheila K. Oberto.” The envelope shall be marked

10      “Confidential Settlement Statement.” Settlement statements shall arrive no later than

11      February 21, 2019. Parties shall also file a Notice of Submission of Confidential

12      Settlement Statement (See Local Rule 270(d)).

13          Settlement statements should not be filed with the Clerk of the Court nor served

14      on any other party. Settlement statements shall be clearly marked Aconfidential@

15      with the date and time of the settlement conference clearly noted on the first page.

16          The confidential settlement statement shall be no longer than five pages in length,

17      typed or neatly printed, and include the following:

18          a. A brief statement of the facts of the case.

19          b. A brief statement of the claims and defenses, i.e., statutory or other grounds

20              upon which the claims are founded; a forthright evaluation of the parties=

21              likelihood of prevailing on the claims and defenses; and a description of the

22              major issues in dispute.

23          c. A summary of the proceedings to date.

24          d. An estimate of the cost and time to be expended for further discovery, pretrial,

25              and trial.

26          e. The party=s position on settlement, including present demands and offers and a

27              history of past settlement discussions, offers, and demands.

28
                                               2
1               f. A brief statement of each party’s expectations and goals for the settlement

2                  conference, including how much a party is willing to accept and/or willing to

3                  pay.

4               g. If the parties intend to discuss the joint settlement of any other actions or

5                  claims not in this suit, give a brief description of each action or claim as set

6                  forth above, including case number(s) if applicable.

7

8    IT IS SO ORDERED.
9
       Dated:   October 9, 2018                            /s/ Jennifer L. Thurston
10                                                  UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   3
